Exhibit 10.21
EMPLOYMENT AGREEMENT
This Agreement is made as of the 30th day of June, 2008 between Tufco L.P., a
Delaware corporation (“Tufco”), and George Hare (The “Employee”).
RECITALS
Tufco L.P. desires to employee the Employee and the Employee desires to become
an employee of Tufco L.P., upon the terms and conditions herinafter set forth.
Tufco L.P., Inc. is a Delaware corporation (“Tufco”).
WITNESSETH:
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
1. Employment
Tufco L.P. hereby employees the Employee as General Manager of its Business
Imaging Division in Newton, NC and the Employee hereby accepts such employment.
During the term of employment under this Agreement (the “Employment Term”), the
Employee shall perform such duties as are required from time to time by the
Executive Vice President and COO of Tufco L.P., the President and CEO of Tufco
L.P., the Board of Directors of Tufco L.P. (the “Board”) or any senior officer
of Tufco L.P., Inc.
2. Performance
During the Employment Term, the Employee shall devote his entire business
efforts to the performance of his duties hereunder.
3. Term
Unless otherwise terminated in accordance with Sections 5 or 6, the Employment
Term shall be for an initial term of one year commencing on June 30, 2008 and
continuing thereafter for successive one-year renewal terms.
4. Compensation for Employment
(a) The basic annual compensation of the Employee for his employment services to
Tufco and to all of its affiliated companies during the Employment Term shall be
$156,000 (the “Salary”), which Tufco shall pay to the Employee in accordance
with its normal payroll policy. Tufco may adjust the Salary upward on an annual
basis as the Board may determine, but the Salary shall not be decreased.

 

 



--------------------------------------------------------------------------------



 



(b) Commencing as of October 1, 2008 (the “Bonus Starting Date”) and continuing
during the Employment Term, Tufco shall pay the Employee a bonus in accordance
with this paragraph (b). For each fiscal year during the Employment Term, the
Board, in its sole discretion, shall establish a budget for pre-tax income in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) and the Employee’s bonus will vary as a percentage of Salary in
relation to the percentage achievement of that budget as follows:

          Percentage of Budget Attained   Percentage of Salary Earned as Bonus  
 
79% and below
    0.0 %
80%
    20.0 %
90%
    27.5 %
100%
    35.0 %
110%
    42.5 %
120% and above
    50.0 %

For a percentage of budget achievement between the benchmarks, the percentage of
Salary shall be linearly interpolated, provided that no bonus is paid for
achievement less than 80% of budget and the maximum bonus shall be 50% of Salary
in any event. In the case of partial fiscal year, Tufco shall adjust the bonus
to correspond to Tufco’s budget and the salary for the portion of the applicable
fiscal year that shall be included in the Employment Term.
(c) During the Employment Term, Tufco shall also provide the Employee with those
fringe benefits that are specified on Exhibit “A” hereto (the “Fringe
Benefits”). Tufco shall also reimburse the Employee for any reasonable expenses
incurred on Tufco’s behalf in connection with the performance of his services
during the Employment Term.
(d) Stock Options. Options may be granted periodically to selected Tufco L.P.
executives for superior performance at the sole discretion of the President/CEO,
subject to options availability determined by and at the sole discretion of the
Chairman of the Tufco L.P. Board of Directors. The timing, the exercise price,
as well as the vesting period and the number of options (if any) will be
determined annually by the Chairman of the Tufco L.P. Board of Directors.
5. Termination Without Compensation
(a) Non-Renewal of Term. The Employment Term may be terminated by either party
hereto at the end of the initial term or any renewal term then in effect by
giving written notice of the intention to terminate the Employment Term at least
30 days prior to the proposed termination date.
(b) Partial or Total Disability. If the Employee is unable to perform his duties
and responsibilities hereunder to the full extent required hereunder by reason
of illness, injury or incapacity for six months (during which time he shall
continue to be compensated hereunder), Tufco may terminate the Employee Term,
and Tufco shall not have any further liability or obligation to the Employee
hereunder except for any unpaid Salary and Fringe Benefits accrued to the date
of termination. In the event of any dispute under this Section 6(b), the
Employee shall submit to a physical examination by a licensed physician mutually
satisfactory to Tufco and the Employee, the cost of such examination to be paid
by Tufco, and the determination of such physician shall be determinative. If,
after termination due to disability as provided herein, the Employee obtains, at
his sole expense, medical certification from a licensed physician reasonably
satisfactory to Tufco that such disability has ended, Tufco shall offer to
employ the Employee pursuant to the terms of this Agreement for the remainder of
the initial term or any renewal term in effect at the time of termination,
except that Tufco shall not be required to reemploy the Employee at the same
position if Tufco shall have elected another person to such position during the
period.

 

2



--------------------------------------------------------------------------------



 



(c) Death. If the Employee dies, the Employment Agreement (except for the
provisions of Sections 6, 10 and 11 hereof) shall terminate, and thereafter
Tufco shall not have any further liability or obligation to the Employee, his
executors, administrators, heirs, assigns or any other person claiming under or
though him except for unpaid Salary and Fringe Benefits accrued to the date of
his death.
(d) Cause. Tufco may terminate the Employment Term for “cause” by giving the
Employee 30 days’ notice of the termination date, and thereafter Tufco shall not
have any further liability or obligation to the Employee. For purposes of this
Agreement, “Cause” shall mean the failure of the Employee to observe or perform
(other than by reason of illness, injury or incapacity) any of the material
terms or provisions of this Agreement, dishonesty, willful misconduct, material
neglect of Tufco’s business, conviction of a felony or other crime involving
moral turpitude, misappropriation of funds or habitual insobriety. Any such
willful misconduct or material neglect shall constitute “cause” only if the
action (or omission) at issue shall be continuing 30 days after Tufco gives the
Employee notice of such willful misconduct or material neglect.
6. Termination With Compensation
(a) Non-Renewal of Term. The Employment Term may be terminated by either party
hereto as of the end of the initial term or any renewal term then in effect by
giving written notice of the intention to terminate the Employment Term at least
90 days prior to the proposed termination date. If Tufco terminated the
Employment Term under such circumstances, Tufco shall provide the Employee with
the Termination Compensation specified in Section 6(c).
(b) Without Cause. Tufco shall have the right to terminate the employment Term
without cause at any time by giving the Employee 30 days’ notice of the
termination date. Under such circumstances, Tufco shall provide the Employee
with the Termination Compensation specified in Section 6(c).
(c) Termination Compensation. The “Termination Compensation” shall consist of
the following: (I) in the case of a termination by Tufco under Section 6(a),
payment of the Employee’s Salary under Section 4(a), at the level in effect at
the date of termination, for the longer of (A) any remaining part of the initial
one-year term of the Employment Term or (B) one year. The employee shall not be
entitled to any Termination Compensation under this Section 6 unless the
Employee executes and delivers to the Company after a notice of termination a
release in a form satisfactory to the Company in its sole discretion by which
the Employee releases the Company from any obligations and liabilities of any
type whatsoever, except for Tufco obligation to provide the Salary specified in
this Section 6. The parties hereto acknowledge that the Salary to be provided
under this Section 6 is to be provided in consideration for the above-specified
release.

 

3



--------------------------------------------------------------------------------



 



(d) Exclusivity. Upon any termination by Tufco under Section 6(a), or
Section 6(b), Tufco shall not have any obligation to the Employee, his
executors, administrators, heirs, assigns or any other person claiming under or
through him other than to provide the Termination Compensation under the terms
and conditions of Section 6(c). Upon any termination by the Employee under
Section 6(a), Tufco shall not have any further liability or obligation to the
Employee, his executors, administrators, heirs, assigns, or any other person
claiming under or through him except to provide to the Employee any unpaid
Salary and Fringe Benefits that shall have accrued through the date of
termination.
7. Agreement Not to Compete
(a) During the non-Competition Period (defined below), the Employee shall not,
within the Restricted Area (defined below), directly or indirectly, in any
capacity, render his services, engage or have a financial interest in, any
business that is competitive with any of those business activities in which
Tufco L.P., Inc. shall have been engaged during his employment by it, including
paper converting, mill roll converting, paper sheeting, slitting and rewinding
paper rolls, facsimile rolls, and buying and reselling paper products, nor shall
the Employee assist any person or entity that is engaged in such business,
including by making Tufco Information (defined below) available to any such
person or entity. In addition, during the Non-Competition Period, the Employee
shall not directly or indirectly solicit or otherwise encourage any of the
employees of any Tufco Party (defined below) to terminate their employment with
the applicable Tufco Party. As used herein, the “Restricted Area” means the
United States of America. If a court determines that the foregoing restrictions
are too broad or otherwise unreasonable under applicable law, including with
respect to time or space, the court is hereby requested and authorized by the
parties hereto to review the foregoing restriction to include the maximum
restrictions allowable under applicable law. The “Non-Competition Period” means
the period equal to the sum of (A) the period of the Employee’s employment
hereunder, (B) any period during which the Employee is paid any Termination
Compensation (defined above) and (C) an additional one year after the end of the
later of the period in clauses (A) and (B).
(b) The terms of this Section 5 shall apply to Employee and any person,
partnership, association, corporation or other entity (collectively, a “Person”)
controlled by the Employee, including any relative of the Employee, to the same
extent as if they were parties hereto, and the Employee shall take whatever
actions may be necessary to cause any such persons or entities to adhere to the
terms of this Section 5.
(c) In the event of the voluntary or involuntary bankruptcy of Employer or the
filing of a plan for reorganization by Employer resulting in the termination of
the contract of employment or a situation giving rise to circumstances by which
Employer fails to make any payment of compensation set forth in the Employment
Agreement relating to covenants against competition as set forth in Section 7 of
the Agreement.

 

4



--------------------------------------------------------------------------------



 



8. Inventions, Designs and Product Developments
All inventions, innovations, designs, ideas and product developments
(collectively, the “Developments”), developed or conceived by the Employee,
solely or jointly with others, whether or not patentable or copyrightable, at
any time during the Employment Term and that relate to the actual or planned
business activities of Tufco, Tufco or any person controlled by either or both
of them (any such party is referred to herein as a “Tufco Party”) and all of the
Employee’s right, title and interest therein, shall be the exclusive property of
the applicable Tufco Party. The Employee hereby assigns, transfers and conveys
to any applicable Tufco Party all of his right, title and interest in and to any
and all such Developments. As requested from time to time by the Board, the
Employee shall disclose fully, as soon as practicable and in writing, all
Developments to the Board. At any time and from time to time, upon request of
any of the Board, the Employee shall execute and deliver to Tufco any and all
instruments, documents and papers, give evidence and do any and all other acts
that, in the opinion of counsel for Tufco, are or may be necessary or desirable
to document such transfer or to enable any applicable Tufco Party to file and
prosecute applications for and to acquire, maintain and enforce any and all
patents, trademark registrations or copyrights under United States or foreign
law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright. The applicable Tufco Party will be responsible for the preparation of
any such instruments, documents and paper and for the prosecution of any such
proceedings and will reimburse the Employee for all reasonable expenses incurred
by him in compliance with the provisions of this Section.
9. Confidential Information
(a) The Employee has had and will have possession of or access to confidential
information relating to the business of one or more Tufco Parties, including
writings, equipment, processes, drawings, reports, manuals, invention records,
financial information, business plans, customer lists, the identity of or other
facts relating to prospective customers, inventory lists, arrangements with
suppliers and customers, computer programs, or other material embodying trade
secrets, customer or product information or technical or business information of
certain Tufco Parties. All such information, other than any information that is
in the public domain through no act or omission of the Employee or which he is
authorized to disclose, is referred to collectively as the “Tufco Information”.
During and after the Employment Term, the Employee shall not (I) use or exploit
in any manner the Tufco Information for himself of any Person other than a Tufco
Party, (II) remove any Tufco Information, or any reproduction thereof, from the
possession or control of any Tufco Party or (III)M treat Tufco Information other
than in a confidential manner.
(b) All Tufco Information developed, created or maintained by the Employee,
alone or with others while employed by Tufco, and all Tufco Information
maintained by the Employee thereafter, shall remain at all times the exclusive
property of the applicable Tufco Party. The Employee shall return to Tufco all
Tufco Information, and reproductions thereof, whether prepared by him or others,
that are in his possession immediately upon request and in any event upon the
completion of his employment by Tufco.
10. Remedies
The Employee expressly acknowledges that the remedy at law for any breach of
Sections 7, 8, or 9 will be inadequate and that upon any such breach or
threatened breach, Tufco (of the applicable Tufco Party) shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction, in
equity or otherwise, and to enforce the specific performance of the Employee’s
obligations under these provisions without the necessity of proving the actual
damage or the inadequacy of a legal remedy. Subject to the remainder of this
Section 10, the rights conferred upon Tufco (and any Tufco Party) by the
preceding sentence shall not be exclusive of, but shall be in addition to, any
other rights or remedies which Tufco may have at law, in equity or otherwise.

 

5



--------------------------------------------------------------------------------



 



11. Survival
Notwithstanding the termination of the Employment Term pursuant to Section 5 or
6, the obligations of the Employee under Sections 7, 8 and 9 hereof shall
survive and remain in full force and effect and Tufco shall be entitled to
relief against the Employee pursuant to the provisions of Section 10 hereof.
12. General
(a) Governing Law. The terms of this Agreement shall be governed by the laws of
the State of Wisconsin.
(b) Interpretation. Unless the context of this Agreement clearly requires
otherwise, (I) references to the plural include the singular, and to the
singular include the plural, (II) “or” has the inclusive meaning frequently
identified with the phrase “but not limited to”. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, schedule and exhibit references are
to this Agreement unless otherwise specified. Each accounting term used herein
that is not specifically defined herein shall have the meaning given to it under
GAAP.
(c) Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit and be enforceable by the respective
heirs, representatives, successors (including any successor as a result of a
merger or similar reorganization) and assigns of the parties hereto, except that
the duties and responsibilities of the Employee hereunder are of a personal
nature and shall not be assignable in whole or in part by the Employee. Any
Tufco Party other than Tufco is a third party beneficiary of this Agreement and
may enforce the provisions of this Agreement that pertain to such Tufco Party,
including Sections 7, 8, and 9, to the same extent as if a party hereto.
(d) Notices. All notices required to be given under this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed by registered or certified mail, postage prepaid, return receipt
requested, or when sent by Federal Express or other overnight delivery service,
addressed as follows:

         
 
  TO EMPLOYEE   TO:
 
  George Hare   Tufco L.P., Inc.
 
  561 Dukes Road   Attn: Chief Executive Officer
 
  Mansfield, GA 30055   3161 South Ridge Road
 
      Green Bay, WI 54304

 

6



--------------------------------------------------------------------------------



 



(e) Entire Agreement; Termination of Prior Agreement Modification. This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof. This Agreement may not be modified or amended in any
way except in writing by the parties hereto.
(f) Duration. Notwithstanding the termination of the Employment Term and of the
Employee relationship with Tufco, this Agreement shall continue to bind the
parties for so long as any obligations remain under this Agreement, and in
particular, the Employee shall continue to be bound by the terms of Sections 7,
8, and 9.
(g) Waiver. No waiver or any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches.
(h) Severability. If any provision of this Agreement or application thereof to
anyone under any circumstances is adjudicated to be invalid or unenforceable in
any jurisdiction, such validity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision in any other jurisdiction.
(i) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Agreement the day and year first written above.

                      TUFCO L.P., INC.       EMPLOYEE    
 
                   
By:
  /s/ Michael B. Wheeler
 
Michael B. Wheeler       By:   /s/ George Hare
 
George Hare    
 
  Executive Vice President, CFO, COO                
 
                   
Date:
  June 30, 2008       Date:   June 30, 2008    

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ADDENDUM TO EMPLOYMENT CONTRACT OF: George Hare
Tufco L.P. agrees to provide the benefits listed below to George Hare, as a
supplement to the employment contract dated June 30, 2008, or employment date as
soon thereafter as mutually agreed by the parties.

  •   Company paid health insurance, dental insurance and disability insurance.

  •   Company paid life insurance policy in the amount of $250,000.

  •   Immediate vesting of all stock options grants upon any significant change
of ownership in Tufco L.P. (of which 2,000 are granted on start date)

  •   $800 per month car allowance or Company leased vehicle.

  •   Non-equity membership in Lake Hickory Country Club

Agreed to by Tufco L.P.:
TUFCO L.P., INC.:

     
/s/ Michael B. Wheeler
 
Michael B. Wheeler,
   
Executive Vice President, CFO, COO
   

EMPLOYEE:

     
/s/ George Hare
 
George Hare
   

 

8